DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
The Response, filed on December 20, 2021, has been received and made of record. In response to the Non-Final Office Action dated September 20, 2021, the title has been amended, claims 1-25 have been cancelled, and claims 26-48 have been newly added.

Response to Arguments
Regarding the objection to the title, Applicant has amended the title to be more clearly indicative of the invention to which the claims are directed.  Therefore, the outstanding objection to the title is withdrawn.
Regarding the 35 U.S.C. 112(b) rejections, Applicant has cancelled the claims associated with the previously identified indefinite subject matter.  Therefore, the outstanding 35 U.S.C. 112 rejections are withdrawn.
Regarding the double patenting rejections, Applicant has cancelled the claims.  Therefore, the double patenting rejections are withdrawn.
Regarding the 35 U.S.C. 102 rejections, Applicant has cancelled the claims.  Therefore, the 35 U.S.C. 102 rejections are withdrawn.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 26-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,992,846 to Mizuochi et al. (hereinafter “Mizuochi”).
Instant Application 17/184,435
U.S. Patent No. 10,992,846
1.  An imaging apparatus to which a lens apparatus is detachably mountable, the imaging apparatus comprising:
1.  An imaging apparatus to which a lens apparatus is detachably mountable, the imaging apparatus comprising:
a mount unit; and
a mount unit; and
a contact holding member provided to the mount unit where a plurality of electric contacts are arrayed, wherein the plurality of electric contacts includes:
a contact holding member provided to the mount unit where a plurality of electric contacts are arrayed, wherein the plurality of electric contacts include:
a first power contact configured to supply first power,
a first power contact configured to supply first power,

a second power contact configured to supply second power,
a first electric contact group configured to be used for first communication, 
and 
a first electric contact group configured to be used to perform first communication, and
a second electric contact group configured to be used for communication that is different from the first communication,
a second electric contact group configured to be used to perform communication that is different from the first communication,
wherein the first electric contact group consists of 3 electric contacts,

wherein the second electric contact group consists of 2 electric contacts,

wherein the contact holding member has two tiers each of which holds electric contacts included in the plurality of electric contacts,
wherein the contact holding member has two tiers each of which holds electric contacts included in the plurality of electric contacts,
wherein the first electric contact group and the second electric contact group are held on one of the two tiers and the first power contact and the second power contact are held on the other of the two tiers, and
wherein the first electric contact group and the second electric contact group are held on one of the two tiers and the first power contact and the second power contact are held on the other of the two tiers, and

wherein, where a direction of rotation of the lens apparatus with respect to the imaging apparatus when mounting the lens apparatus to the imaging apparatus directly is a first direction, the second electric contact group, the first electric contact group, the first power contact and the second power contact are 
arrayed in the order of the second 
electric contact group, the first electric contact group, the second power contact and the first power contact in the first direction. 


Claim 1 of Mizuochi recites all of the limitations of claim 26 of the instant application except for being found to recite wherein the first electric contact group consists of 3 electric contacts and wherein the second electric contact group consists of 2 electric contacts.  Nevertheless, given the unlimited number of electric contacts that could be provided by the claim, and that could be designated as part of an electric contact group by the claim, the specific number of contacts are merely differences that constitute an obvious matter of design choice; particularly in light of no existing limit to the number of electrical contacts that can be provided or any required functionality of the electric contact group contacts that would/could provide a showing indicating any A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claims 27-40, the material is considered substantively equivalent to the material associated with claims 2-15, respectively, of Mizuochi (see recited
claims).

Claims 41-46 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-21 of Mizuochi.
Instant Application 17/184,435
U.S. Patent No. 10,992,846
41. An accessory detachably mountable to an imaging apparatus, the accessory comprising:
16.  An accessory detachably mountable to an imaging apparatus, the accessory comprising:
a mount unit; and
a mount unit;  and
a contact holding member provided on the mount unit where a plurality of electric contacts of the accessory are arrayed, 


a first power contact configured to receive first power,
a second power contact configured to receive second power, and
a second power contact configured to receive second power,
a third electric contact group configured to be used for first communication,
a third electric contact group configured to be used to perform first communication
wherein the third electric contact group consists of 3 electric contacts,

wherein the contact holding member has two tiers each of which holds electric contacts included in the plurality of electric contacts,
wherein the contact holding member has two tiers each of which holds electric contacts included in the plurality of electric contacts,
wherein the third electric contact group is held on one of the two tiers and the first power contact and the second power contact are held on the other of the two tiers, and
wherein the third electric contact group is held on one of the two tiers and the first power contact and the second power contact are held on the other of the two tiers, and
wherein, where a direction of rotation of the accessory when mounting the accessory is a first direction, the third electric contact group, the first power 



Claim 16 of Mizuochi recites all of the limitations of claim 41 of the instant application except for being found to recite wherein the third electric contact group consists of 3 electric contacts.  Nevertheless, given the unlimited number of electric contacts that could be provided by the claim, and that could be designated as part of an electric contact group by the claim, the specific number of contacts are merely differences that constitute an obvious matter of design choice; particularly in light of no existing limit to the number of electrical contacts that can be provided or any required functionality of the electric contact group contacts that would/could provide a showing indicating any advantage gained or a long-felt need fulfilled by this distinction.  It light of the above, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have employed or to have designated the number of electric contacts as recited, as a matter of design choice, in order to provide or accommodate control signals and desired communication transfers between devices. "A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).

claims).

Claims 47 and 49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 22 and 23 of Mizuochi.
Instant Application 17/184,435
U.S. Patent No. 10,992,846
47. A camera system comprising:
22.  A camera system, comprising:
an imaging apparatus; and
an imaging apparatus;  and
an accessory configured to be detachably mountable to the imaging apparatus,
an accessory configured to be detachably mountable to the imaging apparatus,
wherein the imaging apparatus includes a first mount unit and a contact holding member provided to the first mount unit where a plurality of electric contacts are arrayed, the plurality of electric contacts of the imaging apparatus including:
wherein the imaging apparatus includes a first mount unit and a contact holding member provided to the mount unit where a plurality of electric contacts are arrayed, 
the plurality of electric contacts of the imaging apparatus including:
a first power contact used to supply first power,
a first power contact used to supply first power,
a second power contact used to supply second power,
a second power contact used to supply second power,
a first electric contact group used for first communication with at least one 


a second electric contact group used to perform communication that is different from the first communication with at least one of accessory mounted to the imaging apparatus,
wherein the first electric contact group consists of 3 electric contacts,

wherein the second electric contact group consists of 2 electric contacts,

wherein the contact holding member has two tiers each of which holds electric contacts included in the plurality of electric contacts of the imaging apparatus,
wherein the contact holding member has two tiers each of which holds electric contacts included in the plurality of electric contacts of the imaging apparatus,
wherein the first electric contact group and the second electric contact group are held on one of the two tiers and the first power contact and the second power contact are held on the other of the two tiers,
wherein the first electric contact group and the second electric contact group are held on one of the two tiers and the first power contact and the second power contact are held on the other of the two tiers,

wherein the accessory includes a second mount unit capable of coupling with the first mount unit, and
where a plurality of electric contacts are arrayed, the plurality of electric contacts of the accessory including:
where a plurality of electric contacts are arrayed, the plurality of electric contacts of the accessory including:
a third electric contact group made up of electric contacts that come into contact with electric contacts included in the first electric contact group in a state where the accessory is mounted to the imaging apparatus directly, and
a third electric contact group made up of electric contacts that comes into contact with electric contacts included in the first electric contact group in a state where the accessory is mounted to the imaging apparatus directly, and
wherein, where a direction of rotation of a lens apparatus with respect to the imaging apparatus when mounting the lens apparatus to the imaging apparatus directly is a first direction, the second electric contact group, the first electric contact group, the first power contact, and the second power contact are arrayed in the following order: the second electric contact group, the first electric contact group, the second power contact, 

imaging apparatus when mounting the accessory directly to the imaging apparatus is a first direction, the second electric contact group and the first electric contact group are arrayed in the order of the second electric contact group and the first electric contact group in the first direction. 


Claim 22 of Mizuochi recites all of the limitations of claim 47 of the instant application except for being found to recite wherein the first electric contact group consists of 3 electric contacts, wherein the second electric contact group consists of 2 electric contacts, nor the specific order of the contacts are arrayed.  Nevertheless, given the unlimited number of electric contacts that could be provided by the claim, and that could be designated as part of an electric contact group by the claim, as well as the possible order of array, the specific number of contacts and array order are merely differences that constitute an obvious matter of design choices; particularly in light of no existing limit to the number of electrical contacts that can be provided or any required functionality of the electric contact group contacts as arrayed that would/could provide a showing indicating any advantage gained or a long-felt need fulfilled by this distinction.  It light of the above, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have employed or to have designated the number of electric contacts and array as recited, as a matter of design choice, in order to provide or accommodate control signals and desired communication transfers between devices. "A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. 4,974,004 to Kawasaki et al. teaches camera electric contacts in similar number groupings (e.g., see figs. 6 and 7).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY C VIEAUX whose telephone number is (571)272-7318. The examiner can normally be reached Increased Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GARY C VIEAUX/Primary Examiner, Art Unit 2697